Exhibit 10.1

 

 

MINDSPEED TECHNOLOGIES, INC.

6.75% CONVERTIBLE SENIOR NOTES DUE 2017

 

 

FIRST SUPPLEMENTAL INDENTURE

DATED AS OF

DECEMBER 18, 2013

SUPPLEMENTING THAT CERTAIN

INDENTURE

DATED AS OF

JUNE 19, 2012

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS TRUSTEE

 

 



--------------------------------------------------------------------------------

THIS FIRST SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”), dated as of
December 18, 2013, by and between Mindspeed Technologies, Inc., a Delaware
corporation (the “Company”), and Wells Fargo Bank, National Association, a
national banking association, as Trustee hereunder (herein called the
“Trustee”), supplements that certain Indenture, dated as of June 19, 2012,
between the Company and the Trustee (the “Indenture”) (capitalized terms used
but not defined in this Supplemental Indenture shall have the meanings given to
them in the Indenture).

W I T N E S S E T H:

WHEREAS, the Company’s 6.75% Convertible Senior Notes due 2017 (the “Notes”)
were initially issued pursuant to the Indenture.

WHEREAS, the Company previously entered into an Agreement and Plan of Merger,
dated as of November 5, 2013 (the “Merger Agreement”), by and among the Company,
M/A-COM Technology Solutions Holdings, Inc. (“Parent”) and Micro Merger Sub,
Inc. (“Merger Sub”), whereby Merger Sub conducted a cash tender offer (the
“Offer”) to acquire all of the issued and outstanding shares of the Company’s
Common Stock for $5.05 per share. The Tender Offer expired on December 17, 2013
and on December 18, 2013, Merger Sub purchased 30,773,328 shares of Common
Stock, or approximately 70.1% of the outstanding voting stock of the Company.
Following completion of the Offer, Merger Sub was merged with and into the
Company, with the Company being the surviving entity (the “Merger”). Except as
provided in the Merger Agreement, in connection with the Merger, each holder of
Common Stock became entitled to receive $5.05 for each share of Common Stock
(the “Merger Consideration”).

WHEREAS, pursuant to Section 10.10 of the Indenture, at the effective time of
the Merger (which constitutes a “Merger Event”), the Company and the Trustee are
required to enter into a supplemental indenture to provide that at and after the
effective time of the Merger, each Holder of Notes then outstanding shall have
the right to convert each $1,000 principal amount of Notes into an amount of
cash that such Holder would have been entitled to receive if such Holder had
held a number of shares of Common Stock equal to the Conversion Rate in effect
immediately prior to the Merger.

WHEREAS, the Company desires to enter into this Supplemental Indenture in
accordance with Sections 9.01(2) and 10.10 of the Indenture.

WHEREAS, all acts and proceedings required by law and under the Indenture to
make this Supplemental Indenture a valid and binding agreement for the uses and
purposes set forth herein, in accordance with its terms, have been done and
taken, and the execution and delivery of this Supplemental Indenture have been
in all respects duly authorized by the Company.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and the Trustee hereby agree as follows:

ARTICLE I

MODIFICATION

Section 1.01. Pursuant to Section 10.10 of the Indenture, no Note shall be
convertible into shares of Common Stock. Instead, each Note shall be convertible
solely into cash in an amount equal to $1,294.87 per $1,000 principal amount of
Notes (the “Cash Conversion Amount”), subject to any increase in such Cash
Conversion Amount in accordance with Section 10.01(b) of the Indenture for any
conversion made in connection with a Make-Whole Fundamental Change.

ARTICLE II

EFFECTIVE TIME

Section 2.01. This Supplemental Indenture will become effective as of the date
hereof without any further action by any person.

ARTICLE III

MISCELLANEOUS PROVISIONS

Section 3.01. Indenture. As amended by this Supplemental Indenture, the
Indenture is in all respects ratified and confirmed, and all the terms,
conditions and provisions thereof shall remain in full force and effect.

Section 3.02. Governing Law. This Supplemental Indenture shall be governed by
and construed in accordance with the laws of the State of New York, as applied
to contracts made and performed within the State of New York.



--------------------------------------------------------------------------------

Section 3.03. Successors and Assigns. All agreements of the Company in this
Supplemental Indenture and the Notes shall bind its respective successors and
all agreements of the Trustee in this Supplemental Indenture shall bind its
successors.

Section 3.04. Multiple Counterparts. The parties may sign multiple counterparts
of this Supplemental Indenture. Each signed counterpart shall be deemed an
original, but all of them together represent one and the same agreement.

Section 3.05. Notice of Supplemental Indenture. The Company covenants and agrees
that, promptly after execution by the Company and the Trustee of this
Supplemental Indenture, it shall give notice to all Holders of Notes of such
fact in accordance with the provisions of the Indenture.

Section 3.06. Trustee. The Trustee makes no representations as to the validity
or sufficiency of this Supplemental Indenture or for or in respect of the
recitals contained herein, all of which are made solely by the Company.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Supplemental Indenture to be
duly executed as of the date first written above.

 

MINDSPEED TECHNOLOGIES, INC. By:  

/s/ Stephen N. Ananias

Name:   Stephen N. Ananias Title:   Senior Vice President and Chief Financial
Officer

Signature Page to Supplemental Indenture



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being duly authorized, has executed this
Indenture as of the date first above written.

 

Wells Fargo Bank, National Association, not in its

individual capacity but solely as Trustee

By:  

/s/ Michael Tu

Name:   Michael Tu Title:   Assistant Vice President

Signature Page to Supplemental Indenture